1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN KARCZEWSKI,                                   Case No.: 14cv2701-MMA (WVG)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION AND DISMISSING
                                                        ACTION
14   K MOTORS, INC.,
15                                   Defendant.         [Doc. No. 54]
16
17         Pursuant to the joint motion of the parties and Federal Rule of Civil Procedure
18   41(a)(1), the Court DISMISSES this action with prejudice. Each party is to bear their
19   own attorneys’ fees and costs. The Court DIRECTS the Clerk of Court to close the case.
20         IT IS SO ORDERED.
21   DATE: October 28, 2019                _______________________________________
                                           HON. MICHAEL M. ANELLO
22                                         United States District Judge
23
24
25
26
27
28

                                                    1
                                                                             14cv2701-MMA (WVG)
